Case 1:20-cv-01050-KAM-CLP Document 14 Filed 05/29/20 Page 1 of 9 PageID #: 161



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------X
 CHRISTOPHER McKIE,

                    Plaintiff,                  MEMORANDUM AND ORDER

        -against-                               20-CV-1050 (KAM)

 THE ESTATE OF DORIS DICKINSON;
 CHARLES KORNEGAY; and PEGGY
 KORNEGAY, Co-Administrators of the
 Estate of Doris Dickinson,

                Defendants.
 ---------------------------------X
 MATSUMOTO, United States District Judge:

             On March 2, 2020, pro se plaintiff Christopher McKie

 filed this civil action against an estate and its two co-

 administrators, who are relatives of the decedent.           Presently

 before the court is defendants’ motion to dismiss the complaint

 pursuant to Federal Rule of Civil Procedure 12(b)(6).           For the

 reasons set forth below, the complaint is dismissed for lack of

 subject matter jurisdiction, pursuant to Federal Rule of Civil

 Procedure 12(h)(3) (“Rule 12(h)(3)”), and defendant’s motion is

 terminated as moot.

                                 BACKGROUND

             The following factual allegations are taken from the

 complaint and are assumed to be true for purposes of this

 Memorandum and Order.      Plaintiff was the companion, care-giver,

 and assistant to Ms. Dickinson during the final years of her

 life and handled her personal and financial affairs.           Ms.
Case 1:20-cv-01050-KAM-CLP Document 14 Filed 05/29/20 Page 2 of 9 PageID #: 162



 Dickinson had intended to name him as the beneficiary of her

 estate and informally created documents to that effect, but died

 intestate.    Ms. Dickinson had an unpleasant relationship with

 her aunt, defendant Peggy Kornegay, who, along with her two

 sons, were the only living relatives known to plaintiff.            After

 the funeral, for which plaintiff paid the costs, Ms. Dickinson’s

 brother, Defendant Charles Kornegay, appeared.          Peggy and

 Charles Kornegay were appointed co-administrators of the

 decedent’s estate.     The individual defendants subsequently

 destroyed the documents allegedly describing the decedent’s

 intentions to provide for plaintiff, and demonstrating

 plaintiff’s close relationship with the decedent.           Further, the

 individual defendants allegedly used their position as co-

 administrators to seize all of the decedent’s assets, including

 a pick-up truck that had been purchased using plaintiff’s funds,

 but was in the decedent’s name.        Plaintiff was not compensated

 for his work in caring for the decedent and managing her

 financial, medical and real estate affairs.

             Plaintiff asserts that this court has jurisdiction

 pursuant to 28 U.S.C. §§ 1331, 1335, and 1343(a)(1).

 Plaintiff’s complaint does not, however, assert any federal

 question, interpleader, or civil rights violations.           Instead,

 plaintiff asserts only state law causes of action, including


                                      2
Case 1:20-cv-01050-KAM-CLP Document 14 Filed 05/29/20 Page 3 of 9 PageID #: 163



 fraud, contract, and quantum meruit.         Plaintiff also asserts

 that this court has diversity jurisdiction pursuant to 28 U.S.C.

 § 1332(a)(1), but fails to allege the domicile of any party;

 instead, he states that plaintiff and defendant Peggy Kornegay

 are both residents of New York State.         Plaintiff requests

 monetary damages from the individual defendants and from the

 estate of Doris Dickinson.       (Compl. ¶¶ 112-115.)      Plaintiff also

 seeks a declaratory judgment “that he is the rightful

 beneficiary to Doris Dickinson’s estate.”          (Compl. ¶ 116.)     Mr.

 McKie further seeks “a preliminary injunction ordering that any

 and all proceedings brought against the estate of Doris

 Dickinson be halted immediately and held in abeyance pending the

 outcome of this civil action,” which he asserts is necessary to

 protect his personal property claim in the aforementioned pick-

 up truck.    unds.   (Compl. ¶ 117.)

                            PROCEDURAL HISTORY 1

             On March 2, 2020, plaintiff commenced this civil

 action by filing the complaint and paying the filing fee.             (ECF

 No. 1, Complaint; ECF No. 2, Summonses.)          On May 13, 2020,

 defendant Charles Kornegay, with the assistance of counsel and

 without requesting or receiving prior authorization from the



 1
  The court includes only relevant procedural history for purposes of this
 Memorandum and Order.

                                       3
Case 1:20-cv-01050-KAM-CLP Document 14 Filed 05/29/20 Page 4 of 9 PageID #: 164



 court, as required by this court’s motion practices, filed a

 motion to dismiss the complaint pursuant to Federal Rule of

 Civil Procedure 12(b)(6).       On May 22, 2020, defendant Charles

 Kornegay filed a letter informing the court that plaintiff had

 served defendant with a motion for pre-judgment attachment,

 which, as of the date of this Memorandum and Order, plaintiff

 has failed to file with the court.         Defendant further requests a

 briefing schedule regarding his already-filed motion to dismiss

 pursuant to Rule 12(b)(6) of the Federal Rules of Civil

 Procedure.    (ECF No. 13, Letter. 2)

                                  DISCUSSION

             The court is mindful that “[a] document filed pro se

 is to be liberally construed, and a pro se complaint, however

 inartfully pleaded, must be held to less stringent standards

 than formal pleadings drafted by lawyers.”           Erickson v. Pardus,

 551 U.S. 89, 94 (2007) (internal quotation marks and citations

 omitted).    If a liberal reading of the complaint “gives any

 indication that a valid claim might be stated,” the court must

 grant leave to amend the complaint.         See Cuoco v. Moritsugu, 222

 F.3d 99, 112 (2d Cir. 2000).

             Regardless of whether a plaintiff has paid the filing



 2 ECF No. 13, defendant’s letter, was incorrectly docketed as a motion, and is
 hereby terminated.

                                       4
Case 1:20-cv-01050-KAM-CLP Document 14 Filed 05/29/20 Page 5 of 9 PageID #: 165



 fee, a district court has the inherent power to dismiss a case,

 sua sponte, if it determines that the action is frivolous or the

 court lacks jurisdiction over the matter.         Fitzgerald v. First

 East Seventh Street Tenants Corp., 221 F.3d 362, 363-364 (2d

 Cir. 2000); Fed. R. Civ. P. 12(h)(3) (“If the court determines

 at any time that it lacks subject-matter jurisdiction, the court

 must dismiss the action.”).       “[F]ailure of subject matter

 jurisdiction is not waivable and may be raised at any time by a

 party or by the court sua sponte.        If subject matter

 jurisdiction is lacking, the action must be dismissed.”

 Lyndonville Sav. Bank & Trust Co. v. Lussier, 211 F.3d 697, 700-

 01 (2d Cir. 2000); Fed. R. Civ. P. 12(h)(3).          Federal subject

 matter jurisdiction is available only when a “federal question”

 is presented on the face of the pleadings, see 28 U.S.C. § 1331,

 or when all plaintiffs and all defendants have complete

 diversity of citizenship and the amount in controversy exceeds

 $75,000, see 28 U.S.C. § 1332.       Complete diversity requires that

 plaintiff be domiciled in a different state from each of the

 defendants.    See Handelsman v. Bedford Vill. Assocs., 213 F.3d

 48, 51 (2d Cir. 2000) (“Diversity jurisdiction requires that all

 of the adverse parties in a suit . . . be completely diverse

 with regard to citizenship.”) (internal quotation marks and

 citations omitted).


                                      5
Case 1:20-cv-01050-KAM-CLP Document 14 Filed 05/29/20 Page 6 of 9 PageID #: 166



             Here, plaintiff has not established any basis for this

 court’s jurisdiction.      Plaintiff does not allege the violation

 of any federal law or provision that would confer federal

 question jurisdiction, and plaintiff has failed to show that the

 requirements for diversity jurisdiction are met.           Instead,

 plaintiff’s complaint alleges facts establishing the lack of

 diversity jurisdiction.      Further, plaintiff cites 28 U.S.C. §

 1343, which provides for federal jurisdiction over actions

 involving government infringement of civil rights, but he does

 not allege that any governmental authority violated his

 constitutional rights.      Plaintiff also asserts diversity

 jurisdiction, but acknowledges that he and one of the defendants

 are residents of New York State.         Plaintiff fails to allege the

 domicile of any party.      In the absence of complete diversity

 between the parties, diversity jurisdiction does not exist.

             Moreover, even if plaintiff were to dismiss the New

 York-resident defendant in order to assert complete diversity of

 citizenship, most of his claims fall squarely within the probate

 exception to diversity jurisdiction.        “The ‘probate exception’

 is an historical aspect of federal jurisdiction that holds

 ‘probate matters’ are excepted from the scope of federal

 diversity jurisdiction.”      Lefkowitz v. Bank of N.Y., 528 F.3d

 102, 105 (2d Cir. 2007) (citations omitted).          “[A] federal court


                                      6
Case 1:20-cv-01050-KAM-CLP Document 14 Filed 05/29/20 Page 7 of 9 PageID #: 167



 may neither ‘dispose of property that is in the custody of a

 state probate court,’ nor take over the administration of estate

 assets pending in probate courts[.]”        Id. at 107; Marshall v.

 Marshall, 547 U.S. 293, 311-12 (2006) (administration of a

 decedent’s estate is a state court matter).          However, a federal

 court retains jurisdiction where its exercise “will result in a

 judgment that does not dispose of property in the custody of a

 state probate court, even though the judgment may be intertwined

 with and binding on those state proceedings[.]”          Lefkowitz, 528

 F.3d at 106.    The probate exception must be applied where a

 federal court would be required to “(1) probate or annul a will,

 (2) administer (or invalidate the administration of) an estate,

 or (3) assume in rem jurisdiction over property that is in the

 custody of the probate court.”       King v. Shou-Kung Wang, 663 F.

 App'x 12, 13 (2d Cir. 2016) (summary order).

             Plaintiff requests that the court stay a pending state

 probate proceeding and declare him to be the beneficiary of the

 decedent’s estate, and specifically requests distribution to

 himself of property that is part of the estate.          Plaintiff’s

 requests for relief involve administration of an estate and this

 court’s exercise of jurisdiction over estate property, and are

 thus barred by the probate exception.

             Further, to the extent that plaintiff seeks injunctive


                                      7
Case 1:20-cv-01050-KAM-CLP Document 14 Filed 05/29/20 Page 8 of 9 PageID #: 168



 relief granting a stay of the probate proceedings, this claim is

 also separately precluded by the Anti-Injunction Act.           The Act

 provides that: “A court of the United States may not grant an

 injunction to stay proceedings in a State court except as

 expressly authorized by Act of Congress, or where necessary in

 aid of its jurisdiction, or to protect or effectuate its

 judgments.”    28 U.S.C. § 2283.     This provision applies when the

 requested injunction would either stay the ongoing state

 proceedings or prevent the parties from enforcing an order that

 has already issued.     See Atlantic Coast Line R.R. Co. v.

 Brotherhood of Locomotive Eng’rs, 398 U.S. 281, 294 (1970).

 Here, where plaintiff expressly seeks injunctive relief halting

 state court proceedings, and plaintiff has failed to assert that

 an exception to the Act applies, injunctive relief is barred by

 the Anti-Injunction Act.      Should plaintiff wish to contest

 probate or seek to be compensated for his services, the proper

 forum to address those issues is probate court.

             Because plaintiff has failed to assert a proper basis

 for this court’s subject matter jurisdiction, the court must

 dismiss the complaint pursuant to Rule 12(h)(3).




                                      8
Case 1:20-cv-01050-KAM-CLP Document 14 Filed 05/29/20 Page 9 of 9 PageID #: 169



                                 CONCLUSION

             For the reasons set forth above, the court dismisses

 without prejudice plaintiff’s complaint in its entirety for lack

 of subject matter jurisdiction, pursuant to Federal Rule of

 Civil Procedure 12(h)(3), and terminates as moot defendant’s

 motion to dismiss the complaint.         Although plaintiff paid the

 filing fee to commence this action, the court certifies pursuant

 to 28 U.S.C. § 1915(a)(3) that any appeal would not be taken in

 good faith and therefore in forma pauperis status is denied for

 purpose of an appeal.      See Coppedge v. United States, 369 U.S.

 438, 444-45 (1962).     The Clerk of Court is respectfully directed

 to enter judgment, mail a copy of this Memorandum and Order and

 the judgment to the pro se plaintiff at his address of record,

 note service on the docket, and close the case.

 SO ORDERED.



                                           __________/s/________________
                                           Hon. Kiyo A. Matsumoto
                                           United States District Judge

 Dated:     May 29, 2020
            Brooklyn, New York




                                      9
